Citation Nr: 0522000	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.  

2.  Entitlement to an initial compensable disability rating 
for residuals of a right foot injury.  

3.  Entitlement to an initial increased disability rating for 
degenerative disc disease of the thoracic spine, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an initial increased disability rating for 
an adjustment disorder with a mixed mood, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1996 to 
April 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington.  Specifically, in that decision, the RO, 
in pertinent part, denied service connection for 
gastroesophageal reflux disease (GERD) and granted service 
connection for the following disorders:   residuals of a 
right foot injury (0% from April 2000), degenerative disc 
disease of the thoracic spine (0% from April 2000), and an 
adjustment disorder with a mixed mood (0% from April 2000).  

Following receipt of notification of the March 2001 
determination, the veteran perfected a timely appeal with 
respect to the denial of his claim for service connection for 
GERD and the assignment of noncompensable evaluations to the 
service-connected residuals of a right foot injury, 
degenerative disc disease of his thoracic spine, and 
adjustment disorder with a mixed mood.  In October 2003, the 
Board remanded these issues to the RO for due process 
requirements.  Thereafter, in March 2005, the RO, via the 
Appeals Management Center (AMC), awarded compensable 
evaluations of 10 percent for the service-connected 
degenerative disc disease of the thoracic spine and 
10 percent for the service-connected adjustment disorder with 
a mixed mood, effective from April 2000.  

This appeal is being REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

In October 2003, the Board remanded the veteran's case to the 
RO for due process requirements.  In particular, the Board 
asked the RO to re-adjudicate the veteran's claims in light 
of the additional VA medical records which had been obtained 
and associated with his file.  

By a March 2005 rating action, the RO awarded compensable 
evaluations of 10 percent for the service-connected 
degenerative disc disease of the thoracic spine and 
10 percent for the service-connected adjustment disorder with 
a mixed mood.  Significantly, however, the RO did not furnish 
the veteran with a supplemental statement of the case 
concerning the denial of disability ratings greater than 
10 percent for his service-connected thoracic spine and 
psychiatric disabilities, the denial of his compensable 
evaluation claim for his service-connected right foot 
disability, or the denial of his claim for service connection 
for GERD.  In the October 2003 remand, the Board specifically 
asked the RO to issue an SSOC after the agency had 
re-adjudicated the issues on appeal.  

Furthermore, the RO does not appear to have considered these 
additional medical records with regard to the veteran's right 
foot and GERD claims.  Moreover, the veteran has not 
submitted a waiver of review of this evidence.  In this 
regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
invalidated several provisions of the VCAA implementing 
regulations as contrary to the actual VCAA.  Specifically, in 
Disabled  American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. Section 19.9(a)(2) was 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. Section 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver of that review.  As a consequence, the Federal Circuit 
found that appellants were not being afforded their "one 
review on appeal to the Secretary."  

In the present case, therefore, a remand is necessary to 
accord the RO an opportunity to furnish the veteran with an 
SSOC concerning all issues on appeal (as directed by the 
Board in the October 2003 remand).  The SSOC should include, 
with regard to all issues on appeal, the RO's consideration, 
in the first instance, of the additional VA medical records 
received after issuance of the April 2002 statement of the 
case (SOC).  

The clinical record reflects recent treatment for right lower 
extremity, spine and nervous problems, but the veteran has 
not undergone a recent VA examination for pertinent 
disability.  A VA examination was scheduled in March 2005, 
but the veteran failed to report.  His address on the 
examination inquiry was not his current address.  (See 
Request for Change of Address dated in October 2003).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature and 
extent the service-connected degenerative 
disc disease of the thoracic spine and 
the service-connected residuals of a 
right foot injury.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, should 
be conducted.  

All pertinent pathology associated with 
each of these service-connected 
disabilities should be noted in the 
examination report.  In particular, the 
examiner should provide the ranges of 
motion of the veteran's thoracic spine 
and limitation of function to the right 
foot.  

Further, the examiner should note whether 
the veteran's right foot and thoracic 
spine exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his right ankle, 
right foot, and mid-back repeatedly over 
a period of time.  

2.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
pertinent VA examination to determine the 
nature and extent of his 
service-connected adjustment disorder 
with a mixed mood.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
evaluation report.  In addition, the 
examiner should provide a Global 
Assessment of Functioning (GAF) score, 
with an explanation of the numeric code 
assigned.  

3.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as consideration 
of the evidence received since the 
issuance of the SOC in April 2002.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



